Citation Nr: 0405712	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for a left total knee 
replacement.  

2.	Whether new and material evidence as been submitted to 
reopen a claim for service connection for the residual of 
spinal stenosis surgery.  

3.	Entitlement to an increased rating for the postoperative 
residuals of right knee arthritis, with total knee 
replacement, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2001 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied an increased evaluation for the 
residuals of a total right knee replacement, and an August 
2002 rating decision, which denied an application to reopen a 
claim for service connection for left knee and low back 
disorders based on the submission of new and material 
evidence.  


FINDINGS OF FACT

1.	Service connection for a left knee disorder was last 
denied by the RO in an October 1985 rating action.  The 
veteran was notified of this action and of his appellate 
rights, but failed to file a timely appeal.

2.	Since the October 1985 decision denying service connection 
for a left knee disorder, the additional evidence, not 
previously considered, is cumulative and is not so 
significant that it raises a reasonable possibility of 
substantiating the claim.  

3.	Service connection for a lumbar spine disorder was denied 
by the RO in an October 1974 rating action.  The veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

4.	Since the October 1974 decision denying service connection 
for a lumbar spine disorder, the additional evidence, not 
previously considered, is cumulative and is not so 
significant that it that it raises a reasonable possibility 
of substantiating the claim.  

5.	Disability associated with a total right knee replacement 
is manifested by motion limited from 7 degrees extension to 
70 degrees flexion, and pain; severe painful motion or 
weakness of the right knee has not been demonstrated.  


CONCLUSIONS OF LAW

1.	The additional evidence submitted subsequent to the 
October 1985 decision of the RO, which denied an application 
to reopen a claim for service connection for a left knee 
disorder, is not new and material; thus, the claim for 
service connection for this disability is not reopened, and 
the October 1985 RO decision is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2001); 38 C.F.R. § 3.156 (2003).

2.	The additional evidence submitted subsequent to the 
October 1974 decision of the RO, which denied service 
connection for a lumbar spine disorder, is not new and 
material; thus, the claim for service connection for this 
disability is not reopened, and the October 1974 RO decision 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2001); 38 C.F.R. 
§ 3.156 (2003).

3.	The criteria for a rating in excess of 30 percent for the 
residuals of a total right knee replacement have not been 
met.  38 U.S.C.A. § 1155 (West 2001); 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
The December 2002 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished letters in March 2002 and in December 2002 that 
provided notification of the information and medical evidence 
necessary to substantiate this claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in (his/her) possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 3.159(b) (2003); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial denial of a reopened claim for service connection for 
left knee and lumbar spine disorders was made in August 2002, 
following the notice of the VCAA furnished to the veteran.  
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

With respect to the right knee, the initial AOJ decision was 
made prior to November 9, 2000, the date the VCAA was 
enacted.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

In the present case, regarding the issue of an increased 
rating for the residuals of a right knee replacement, a 
substantially complete application was received in February 
2001.  Thereafter, in a rating decision dated in May 2001 
that issue was denied.  Only after that rating action was 
promulgated did the AOJ, in March 2002, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without any deference to the AOJ's decision.  As provided 
by 38 U.S.C. § 7104(a), all questions in a matter which under 
38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2002 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
Statement of the Case (SOC) [or Supplemental Statement of the 
Case (SSOC)] was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  He was specifically asked to 
identify any relevant lay or medical evidence.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

Service Connection

The veteran is claiming service connection for the residuals 
of a left total knee replacement and the residuals surgery 
for spinal stenosis of the lumbar spine.  Service connection 
for a left knee disorder was previously denied by the RO in 
December 1947 and October 1985 rating decisions.  The veteran 
did not appeal these determination.  Service connection for a 
lumbar spine disorder was previously denied by the RO in an 
October 1974 rating decision.  The veteran did not appeal 
this determination.  In such cases, it must first be 
determined whether or not new and material evidence has been 
submitted such that the claim may now be reopened.  
38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  It is noted that the last decision on the merits 
is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence of record at the time of the December 1947, October 
1974 and October 1985 rating decisions includes the service 
medical records that showed treatment for the veteran's right 
knee disability, but no complaint or manifestation of a left 
knee or lumbar spine abnormality was noted.  On examination 
for separation from service, the only musculoskeletal 
abnormality noted was of the veteran's right knee.  In a 
September 1947 statement, the veteran's private physician 
indicated that the veteran had been examined in May 1947 with 
a history of having pain and instability of the left knee of 
one year's duration.  Surgery was performed in June 1947 at 
which time the lateral meniscus was removed.  Minimal 
arthritis of both knees was noted on a VA examination that 
was performed in May 1954.  Low back pain was first noted of 
record in VA outpatient treatment records dated in March 
1974.  No relationship with service, or the veteran's service 
connected right knee disorder was noted.  In a January 1985 
statement, however, the veteran's private physician rendered 
an opinion that the veteran's service connected right knee 
disorder was a factor in the development of his left knee 
disorder.  Nevertheless, service connection remained denied.  

Evidence received subsequent to the rating decisions that 
last denied service connection for a left knee disorder and a 
low back disorder includes a VA compensation examination 
performed in November 1995, that noted that the veteran had 
undergone bilateral knee replacements.  The examiner noted 
that the relationship to service was remote.  An MRI of the 
lumbar spine, performed at a private facility in March 2001, 
showed severe hypertrophy degenerative changes at multiple 
levels, degenerative disc disease at multiple levels and 
postsurgical fusion at L4-L5 and L5-S1.  

An examination was conducted by VA in July 2002.  At that 
time, it was noted that the veteran was claiming service 
connection for left knee and lumbar spine disorders, that he 
was claiming as secondary to his posttraumatic arthritis of 
the right knee with total knee replacement.  The veteran's 
medical records were reviewed.  The veteran's history of 
lumbar surgery and multiple total knee revisions was noted.  
The examiner stated that it was not believed that the 
veteran's left knee disability and lumbar stenosis were 
secondary to the right knee disability.  An orthopedic 
opinion was recommended.  

An orthopedic examination was performed by VA in August 2002.  
Again, the veteran's medical records were reviewed.  The 
examiner stated that he could not relate the veteran's left 
knee symptoms and findings or the lumbar findings to the 
service connected right knee.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The evidence submitted by the veteran consists primarily of 
records of treatment many years after service that do not 
indicate in any way that the conditions are service 
connected.  In fact, the medical opinions that have been 
advanced are to the effect that there is no relationship 
between the veteran's service-connected right knee disorder 
and the development of his left knee and lumbar spine 
conditions.  Such evidence is not new and material evidence 
upon which the claim may be reopened.  Cox v. Brown, 5 Vet. 
App. 95 (1993).  Under these circumstances, as the evidence 
does not raise a reasonable possibility of substantiating the 
claim, the application to reopen the claims for service 
connection for left knee and lumbar spine disorders is 
denied.  

Increased Rating

The veteran is seeking an increased evaluation for the right 
knee disorder for which service connection has been 
established.  It is noted that service connection was 
established for a right knee disorder in a April 1946 
decision of the RO, as the condition was considered to have 
been aggravated by service.  A 10 percent evaluation was 
assigned at that time.  The rating was increased to 20 
percent in an August 1974 rating decision.  

An examination was conducted by VA in April 2001.  At that 
time, it was noted that the veteran had undergone a total 
right knee replacement in 1983, which was revised in 1994.  
He stated that his right knee hurt when he bent too much or 
after walking one block.  He had been recently hospitalized 
for spinal stenosis and could walk with a cane for 100 feet.  
The knees became stiff during cold weather, but did not 
bother him at night.  It was noted that he was brought to the 
examination in a wheelchair and walked with a cane a few 
steps into the office.  Examination of the right knee showed 
two longitudinal surgical scars on either side of the 
patella.  There was no effusion or increased warmth.  There 
was no tenderness during palpation.  Flexion was from 7 
degrees to 70 degrees, by goniometer.  There was no 
instability.  X-ray studies of the right knee showed status 
post total knee replacement.  The components were in 
unremarkable alignment and there was no evidence of fracture 
or lucency.  Small fixational screws were seen in the 
anterior tibia on the lateral view suggesting prior anterior 
tibial osteotomy.  The soft tissues were unremarkable.  The 
diagnosis was status post total right knee replacement.  It 
was commented that pain further limited the veteran's motion, 
but there was no weakness or fatigue.  

A September 2001 statement was received from the veteran's 
private physician, who indicated that the veteran was being 
evaluated for pain in the right knee that had been going on 
for the past six to seven months.  It was reported that the 
veteran had had revision surgery on the right knee about 
seven years earlier and that over the past six or seven 
months he had been getting progressive pain in the knee.  On 
physical examination, it was noted that the veteran walked 
with an antalgic gait.  He walked with about a 10 to 20 
degree flexion attitude of the lumbar spine, with flattening 
of the lumbar lordosis, and flexion of the knees in a gait 
pattern typical of spinal stenosis.  Examination of the right 
knee showed crepitation on flexion and extension.  Range of 
motion was from 5 degrees to 100 degrees.  There was no 
instability.  Mild effusion was noted.  There was no redness 
or increased warmth of the knee.  X-ray studies showed a 
stable appearance of the prosthetic revision components.  
There was some evidence of cement debris in the knee, 
emanating from the patella.  There was also a question of a 
possibility of loosening of the patella bone.  A small area 
of possible osteolysis could be developing over the lateral 
femoral condyle and lateral tibial plateau, adjacent to the 
cement column.  The examiner believed that a revision surgery 
might have to be considered in the near future.  

An examination was conducted by VA in August 2002.  The 
veteran's history of repeated right knee surgeries was 
reported.  On examination, two vertical anterior surgical 
scars were noted on both knee joints.  There was no 
tenderness on palpation.  Flexion of both knees was from 0 to 
80 degrees.  Varus testing, valgus testing, anterior drawer 
testing and McMurray testing were negative.  The pertinent 
diagnosis was status post bilateral total knee arthroplasty.  

An orthopedic examination was conducted by VA in August 2002.  
It was noted that, when sitting down, the veteran could flex 
his knees to 100 degrees bilaterally.  When lying down, the 
right knee was passively flexed to 75 degrees with some 5 
degrees of extension.  He had 7-degree valgus of his right 
knee.  There were 2 scars noted on the right knee.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

For the prosthetic replacement of a knee joint, a minimum 
rating of 30 percent will be assigned.  Intermediate degrees 
of residual weakness, pain, or limitation of motion will be 
rated by analogy to diagnostic codes 5256, 5261, or 5262.  
With chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Limitation of extension to 20 degrees warrants a 30 percent 
rating.  A 40 percent rating requires that extension be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran's total right knee replacement has been assigned 
the minimum 30 percent evaluation.  A rating in excess of 30 
percent may be assigned if the criteria for diagnostic code 
5256, ankylosis of the knee joint; 5262, nonunion of the 
tibia and fibula; or extension limited to 30 degrees must be 
demonstrated; or if severe chronic residuals are shown.  The 
medical evidence of record does not show either ankylosis or 
nonunion of the tibia and fibula.  The veteran does have a 
lack of extension, but to 7 degrees only, not the 30 degrees 
required for a 40 percent evaluation under diagnostic code 
5261.  Severe chronic residuals must be manifested by severe 
pain and weakness.  This is not demonstrated in any of the 
recent examination reports, either those by VA in 2001 and 
2002, or by the veteran's private physician in 2001.  Under 
these circumstances, as the requirements for a rating in 
excess of the minimum 30 percent rating have not been 
demonstrated, an increased rating is not warranted.  


ORDER

Applications to reopen claims for service connection for left 
knee and lumbar spine disorders are denied.  An increased 
rating for the residuals of a total right knee replacement is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



